Exhibit 10(ss)
AMENDED AND RESTATED
 
EMPLOYMENT AND SEVERANCE AGREEMENT
 
THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is dated as of October 29,
2010, by and between E.ON U.S. LLC, a Kentucky limited liability company
(the “Company”), and Victor A. Staffieri (“Executive”).
 
SECTION 1. Effectiveness of Agreement.  This Agreement shall become effective on
the date of the Closing (the “Effective Date”), provided that on such date
Executive is employed by the Company or any subsidiary of the Company
(collectively referred to in this Agreement as “Employer”).  In the event that
the Purchase Agreement is terminated prior to the occurrence of the Closing,
this Agreement shall be null and void and shall have no force and effect.  Upon
Closing, Executive will receive a divestiture bonus in the amount equal to
$2,129,453.00, less applicable withholding.
 
SECTION 2. Term of Agreement.  The term of this Agreement (“Term”) shall
commence on the Effective Date, and shall continue in effect, except as
otherwise provided herein, until the second anniversary of the Effective Date;
provided, however, that commencing on the second anniversary of the Effective
Date, and on each successive anniversary of the Effective Date, the Term shall
automatically be extended for one year unless Employer has given written notice
to Executive at least ninety days prior to such second anniversary or such other
anniversary date, as applicable, that the Term shall not be so extended; and
provided further, however, that notwithstanding any such notice by Employer, the
Term shall not expire prior to the date that is 24 months after the occurrence
of a Change in Control while this Agreement is in effect.
 
SECTION 3. Retention Agreement.  In consideration for Executive’s continued
service to the Company, the Company or one of its affiliates shall, no later
than 60 days following the Effective Date, provide Executive with a separate
retention agreement (the “Retention Agreement”).
 
SECTION 4. Employment.  Executive shall serve as Chairman, Chief Executive
Officer and President of the Company and shall report to the Chairman, President
and Chief Executive Officer of PPL Corporation (“PPL CEO”) during the Term.  The
Company shall (i) cause Executive to be elected as Chairman of the Board of
Directors of the Company (the “Board”) and (ii) secure Executive’s election as a
member of the Board, and Executive agrees to serve in such
capacities.  Executive agrees to devote his full working time and efforts, to
the best of his ability, experience and talent, to the performance of services,
duties and responsibilities in connection with his position, and shall perform
such duties and exercise such powers, commensurate with his position, as PPL CEO
shall from time to time delegate to him on such terms and conditions and subject
to such restrictions as PPL CEO may reasonably from time to time
impose.  Nothing in this Agreement shall preclude Executive from (a) engaging in
charitable and community affairs so long as, in the reasonable determination of
the Company, such activities do not interfere with his duties and
responsibilities hereunder, (b) managing any passive investment made by him in
publicly traded equity securities or other property (provided that no such
investment may exceed five percent of the equity of any entity, without the
prior approval of the Company, which approval shall not be unreasonably
withheld) or (c) serving, subject to the prior approval of the Company, which
approval shall not be unreasonably withheld, as a member of boards of directors
or as a trustee of any other corporation, association or entity.  Executive will
perform his services at the Company’s headquarters in Louisville, Kentucky, with
the understanding that he will be required to travel as reasonably required for
the performance of his duties under this Agreement.
 
SECTION 5. Compensation.
 
(a) Base Salary.  Employer shall pay Executive an annual base salary of not less
than the amount Executive is receiving at the Effective Date (“Base
Salary”).    The Base Salary shall be payable in accordance with Employer’s
ordinary payroll practices.  The Base Salary shall be reviewed by the
Compensation Governance and Nominating Committee of the Board of Directors of
Purchaser (the “CGNC”) in January of each year, or such other date as agreed to
by Executive, and may be increased (but not decreased) in the discretion of CGNC
at any time and, as so increased, shall constitute “Base Salary” under the
Agreement.
 
(b) Annual Bonus.  In addition to his Base Salary, Executive shall be eligible
to participate in any annual incentive plan or program maintained by Employer in
which other senior executives of the Company participate (the “Bonus
Plan”).  Such participation shall be on terms commensurate with Executive’s
position and level of responsibility.  Executive’s target bonus under the Bonus
Plan shall be not less than 75 percent of Base Salary.  Except as set forth in
the preceding sentence, nothing in this Section 5(b) will guarantee to Executive
any specific amount of incentive compensation, or prevent the CNGC from
establishing reasonable performance goals and compensation targets, after
consultation with Executive, applicable only to Executive.
 
(c) Compensation Plans and Programs.  Executive shall be eligible to participate
in any compensation plan or program maintained by Employer in which other senior
executives of the Company participate on terms commensurate with his position
and level of responsibility, and to receive equity-based incentive awards based
upon achievement of performance goals based partially upon PPL Corporation’s
performance.  Executive’s long-term incentive plan participation target level
shall be not less than 175% of Base Salary.
 
(d) Other Compensation.  Nothing in this Section 5 will preclude the Board from
authorizing such additional compensation to Executive, in cash or in property,
as the Board may determine in its sole discretion to be appropriate.
 
SECTION 6. Employee Benefits.
 
(a) Employee Benefit Programs, Plans and Practices.  Employer shall provide
Executive during the Term with coverage under all employee pension and welfare
benefit programs, plans and practices including, but not limited to, those
specified in Exhibit A attached hereto (commensurate with his positions and
level of responsibility in the Company and to the extent permitted under any
employee benefit plan) in accordance with the terms thereof, which the Company
makes available to its senior executives.
 
(b) Vacation and Fringe Benefits.  Executive shall be eligible to participate in
the Company’s vacation plan; provided, however, that in no event shall Executive
receive fewer vacation days than Executive is entitled to receive under the
Company’s vacation policy as in effect immediately prior to the Effective
Time.  In addition, Executive shall be entitled to the perquisites and other
fringe benefits set forth on Exhibit A.
 
(c) Expenses.  Executive is authorized to incur reasonable expenses in carrying
out his duties and responsibilities under this Agreement, including, without
limitation, expenses for travel and similar items related to such duties and
responsibilities.  Employer will reimburse Executive for all such expenses upon
presentation by Executive from time to time of appropriately itemized and
approved (consistent with the Company’s policy) accounts of such expenditures.
 
(d) Life Insurance.  Employer shall provide Executive with term life insur­ance
with a benefit in an amount not less than $2,000,000.  The premiums for such
life insurance shall be paid by Employer, regardless of Executive’s employment
status, and Employer shall pay Executive an additional payment such that
Executive retains, after payment by Executive of all taxes imposed as a result
of such life insurance and such additional payment, an amount equal to the taxes
imposed upon Executive as a result of such life insurance.
 
SECTION 7. Termination Payments.
 
(a) Accrued Payments.  Upon termination of Executive’s employment for any
reason, Executive shall be entitled to receive all amounts earned or accrued for
or on behalf of Executive through the date of termination, but not paid as of
such date, including (i) any earned but unpaid base salary as of the date of
termination, together with any earned, but unpaid vacation pay and (ii)
reimbursement for reasonable and necessary expenses incurred on behalf of the
Company during the period ending on the date of termination (together,
the “Accrued Payments”).
 
(b) Severance Payment.  If Executive’s employment is terminated by Employer for
any reason (other than for Cause and other than by reason of Executive’s death
or Disability), including as a result of the Company’s notice not to extend the
term of this Agreement, or by Executive for Good Reason, then, in addition to
the Accrued Payments and any amounts due under and in accordance with the
Retention Agreement, Employer shall pay to Executive within 30 days following
the date of Executive’s termination a lump-sum cash payment (the “Severance
Payment”) in the following applicable amount (without duplication):
 
(i) If Executive’s employment is so terminated on or prior to the second
anniversary of the Effective Date, the amount equal to 2.99 times the sum of the
Base Amount and Bonus Amount;
 
(ii) If Executive’s employment is so terminated on or following the occurrence
of a Change in Control (excluding the transactions contemplated by the Purchase
Agreement), but not later than the second anniversary of such Change in Control,
2.99 times the sum of the Base Amount and Bonus Amount; or
 
(iii) If Executive’s employment is so terminated in any circumstance not
described in clauses (i) or (ii) above, the amount equal to two times the sum of
the Base Amount and Bonus Amount.
 
In addition, within 30 days following the date of any such termination of
Executive’s employment, Employer shall provide Executive an amount to be used
for outplacement services equal to 20 percent of the Base Amount.  For purposes
of this Agreement, the term “Base Amount” shall mean Executive’s Base Salary
(defined above) in effect at the time of payment, including amounts of Base
Salary that are deferred under any qualified or nonqualified employee benefit
plan of Employer.  The term “Bonus Amount” shall mean the greater of (a) the
most recent annual bonus paid or payable to Executive, (b) the annual bonus paid
or payable to Executive under the Bonus Plan for the full fiscal year ended
prior to the fiscal year during which the Effective Date, or the Change in
Control, as applicable, occurred or (c) Executive’s target award under the Bonus
Plan for the full fiscal year ended prior to the fiscal year during which the
Effective Date, or the Change in Control, as applicable, occurred.
 
(c) Benefit Continuation.  (i) If Executive’s employment is terminated under the
circumstances described in Section 7(b)(iii), then following the date of
termination for a period of 24 months or (ii) if Executive’s employment is
terminated under the circumstances described in Sections 7(b)(i) or 7(b)(ii),
36 months (the “Continuation Period”), Employer shall at its expense continue on
behalf of Executive and his dependents and beneficiaries (to the same extent
provided to the dependents and beneficiaries prior to Executive’s termination)
the life insurance, disability, medical, dental, and hospitalization benefits
provided (x) to Executive by Employer at any time within 90 days preceding the
Effective Date, or at any time thereafter, or (y) to other similarly situated
executives who continue in the employ of Employer during the Continuation
Period.  The coverage and benefits (including deductibles and costs) provided in
this Section 7(c) during the Continuation Period shall be no less favorable to
Executive and his dependents and beneficiaries, than the most favorable of such
coverages and benefits set forth in clauses (x) and (y) above.  Notwithstanding
any of the foregoing provisions of this Section 7(c), if Executive obtains any
such benefits pursuant to a subsequent employer’s benefit plans, Employer may
reduce the coverage of any benefits it is required to provide Executive
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans are no less favorable to Executive than the coverages and benefits
otherwise required to be provided hereunder.  This Section 7(c) shall not be
interp­reted so as to limit any benefits to which Executive or his dependents
may be entitled under any of the employee benefit plans, programs or practices
of Employer following Executive’s term­ination of employment, including without
limitation, retiree medical and life insurance benefits.
 
(d) Death and Disability.  If the Executive’s employment is terminated as a
result of Executive’s death or Disability, then, in addition to the Accrued
Payments and any amounts due under and in accordance with the Retention
Agreement: (i) if Executive’s employment is terminated as a result of
Disability, Executive shall receive until age 65 a benefit equal to 60 percent
of the Base Salary, less 100 percent of the Social Security disability benefit
and any amounts payable pursuant to the terms of a disability insurance policy
or similar arrangement which the Company maintains during the Term; and (ii) if
Executive’s employment is terminated as a result of death, for a period of 36
months, Employer shall at its expense continue on behalf of Executive’s
dependents and beneficiaries (to the same extent provided to the dependents and
beneficiaries prior to Executive’s death) the life insurance, medical, dental
and hospitalization benefits under such plans offered by Employer to active
employees.
 
(e) No Mitigation.  Executive shall not be required to mitigate the amount of
any payments or benefits provided for in this Agreement by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to Executive in any subsequent
employment, except as otherwise expressly set forth in this Agreement.
 
SECTION 8. Meaning of Certain Terms.
 
(a) Cause.  For purposes of this Agreement, a termination for “Cause” is a
termination evidenced by a resolution adopted in good faith by at least
seventy-five percent (75%) of the Board that (i) there has been repeated willful
misconduct by Executive in performing the reasonably assigned duties on behalf
of the Company required by and in accordance with his employment by the Company,
or (ii) Executive has been convicted of a felony in the course of performing
those duties.  Notwithstanding anything contained in this Agreement to the
contrary, no failure to perform by Executive after a Notice of Termination (as
hereinafter defined) is given by Executive shall constitute Cause for purposes
of this Agreement.  No act, or failure to act, on Executive’s part shall be
deemed to be “repeated” unless the Executive shall have received a written
notice from the Company setting forth in detail the particulars of the act, or
the failure to act, which the Company contends would constitute Cause when
repeated and Executive then repeats such act or failure to act and does not
resolve or otherwise cure such behavior within thirty (30) days of receipt of
such notice.
 
(b) Change in Control.  For purposes of this Agreement, the term “Change in
Control” means the occurrence after the Effective Date of any one of the
following events:
 
(i) any Person becomes the “Beneficial Owner” (as defined Rule 13d-3 under the
Securities and Exchange Act of 1934, as modified), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company's then outstanding securities entitled to vote generally in
the election of directors, unless PPL Corporation and its affiliates continue
also to be the Beneficial Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
voting securities;
 
(ii) there is consummated a merger or consolidation of the Company or any direct
or indirect parent (excluding PPL Corporation or any parent of PPL Corporation
from time to time) or subsidiary of the Company with any other corporation or
other entity, other than (A) a merger or consolidation which would result in the
voting securities of the Company or such direct or indirect parent of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary or parent of the Company,
at least 50% of the combined voting power of the securities of the Company or at
least 50% of the combined voting power of the securities of such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (excluding in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
more than 50% of the combined voting power of the Company's then outstanding
securities;
 
(iii) the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company, unless PPL Corporation and its affiliates continue
to be the Beneficial Owner, directly or indirectly, of securities of the
successor(s) to the assets and liabilities of the Company representing more than
50% of the combined voting power of such successor(s)’ then outstanding
securities entitled to vote generally in the election of directors; or
 
(iv) the sale or other disposition of all or substantially all of the assets of
the Company and its subsidiaries, taken as a whole, to any Person, excluding in
connection with a transaction in which all or substantially all of the assets of
PPL Corporation and its subsidiaries, taken as a whole, are sold or disposed.
 
“Person” shall have the meaning given in Section 3(a)(9) of the Securities and
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) PPL Corporation or any of its
affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of PPL Corporation or any of its affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareowners of PPL Corporation in substantially the same proportions as their
ownership of stock of PPL Corporation.
 
(c) Good Reason.  For purposes of this Agreement, the term “Good Reason” shall
mean (i) Executive’s base salary, annual target bonus percentage, or long term
target bonus percentage is reduced, (ii) Executive’s present place of employment
is relocated in excess of 50 miles, (iii) Executive’s authorities, duties,
responsibilities or reporting are materially reduced from those in effect
immediately prior to the Effective Date or (iv) the occurrence of any other
action or inaction that constitutes a material breach by Employer of the
Agreement; provided, however, that prior to any termination by Executive for
Good Reason Executive shall within 90 days of the occurrence of the foregoing
have provided notice to Employer of the existence of Good Reason and, following
which Employer shall have had a period to cure the existence of Good Reason of
not less than 30 days.
 
(d) Disability.  For purposes of this Agreement, the term “Disability” shall
mean (i) a physical or mental infirmity which has been determined to be total
and permanent disability under and in accordance with the provisions of the
group long-term disability policy of Employer in which Executive is eligible for
benefits or (ii) in the event the Company does not maintain such plan at the
time of the determination of Executive’s Disability, a physical or mental
infirmity which impairs Executive’s ability to substantially perform his duties
with an Employer which continues for a period of at least 180 consecutive days.
 
(e) Purchase Agreement.  For purposes of this Agreement, the terms “Closing” and
“Purchase Agreement” shall have the meanings given to them in that certain
Purchase and Sale Agreement, dated as of April 28, 2010, by and between E.ON US
Investments Corp., PPL Corporation and E.ON AG (solely for purposes of Articles
VI, IX and X thereof).
 
SECTION 9. Certain Additional Payments.
 
(a) Notwithstanding anything in this Agreement to the contrary, in the event
that it is determined (as hereafter provided) that any payment or distribution
by Employer to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing
(individually and collectively a “Payment”), would be subject to the excise tax
imposed by Section 4999 (or any successor provision thereto) of the Internal
Revenue Code of 1986, as amended (the “Code”) by reason of being considered
“contingent on a change in ownership or control” of the Company or Parent within
the meaning of Section 280G of the Code (or any successor provision thereto), or
to any similar tax imposed by state or local law, or any interest or penalties
with respect to any such taxes (such taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment or payments
(individually and collectively, a “Gross Up Payment”).  The Gross-Up Payment
with respect to any Payment shall be in an amount such that, after payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
 
(b) Subject to the provisions of Section 9(f), all determinations required to be
made under this Section 9, including whether an Excise Tax is payable by
Executive and the amount of such Excise Tax and whether a Gross-Up Payment is
required to be paid to the Executive and the amount of such Gross-Up Payment, if
any, shall be made by a nationally recognized accounting firm (the “Accounting
Firm”) selected by Executive in his sole discretion.   Executive shall direct
the Accounting Firm to submit its determination and detailed supporting
calculations to both Employer and Executive within 30 calendar days after the
date of Executive’s termination of employment, if applicable, and any such other
time or times as may be requested by Executive or Employer.  If the Accounting
Firm determines that any Excise Tax is payable by Executive, Employer shall pay
or cause to be paid the required Gross-Up Payment in cash to Executive within
five business days after receipt of such determination and calculations with
respect to any Payment to Executive.  If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall, at the same time as it makes such
determination, furnish Employer and Executive an opinion that Executive has
substantial authority not to report any Excise Tax on his federal, state or
local income or other tax return.  As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) at
the time of any determination by the Accounting Firm hereunder, it is possible
that a Gross-Up Payment (or portion thereof) which will not have been made by
Employer should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that Employer exhausts
or fails to pursue its remedies pursuant to Section 9(f)  and Executive
thereafter is required to make a payment of any Excise Tax, Executive shall
direct the Accounting Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both Employer and Executive as promptly as possible.  Any such Underpayment
shall be promptly paid by Employer in cash to, or for the benefit of, Executive
within five business days after receipt of such determination and calculations.
 
(c) Employer and Executive shall each provide the Accounting Firm access to and
copies of any books, records and documents in the possession of Employer or
Executive, as the case may be, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by Section
9(b).  Any determination by the Accounting Firm as to the amount of the Gross-Up
Payment will be binding on Employer and Executive.
 
(d) The federal, state, and local income or other tax returns filed by Executive
will be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive.  Executive
will make proper payment of the amount of any Excise Payment and, at the request
of Employer, provide to Employer true and correct copies (with any amendments)
of Executive’s federal income tax return as filed with the Internal Revenue
Service (“IRS”) and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by Employer, evidencing such payment.  If prior to the filing of
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, Executive will within five business days pay
to Employer the amount of such reduction.
 
(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 9(b) shall be
borne by Employer.  If such fees and expenses are initially paid by Executive,
Employer shall reimburse Executive the full amount of such fees and expenses
within five business days after receipt from Executive of a statement therefor
and reasonable evidence of his payment thereof.
 
(f) Executive shall notify Employer in writing of any claim by the IRS or any
other taxing authority that, if successful, would require the payment by
Employer of a Gross-Up Payment.  Such notification shall be given as promptly as
practicable but no later than ten business days after Executive actually
receives notice of such claim and Executive shall further apprise Employer of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by Executive).  Executive shall not pay
such claim prior to the earlier of (i) the expiration of the 30 calendar-day
period following the date on which he gives such notice to Employer and (ii) the
date that any payment of amount with respect to such claim is due.  If Employer
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:
 
(i) provide Employer with any written records or documents in his possession
relating to such claim reasonably requested by Employer;
 
(ii) take such action in connection with contesting such claim as Employer shall
reasonably request in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by Employer;
 
(iii) cooperate with Employer in good faith in order effectively to contest such
claim; and
 
(iv) permit Employer to participate in any proceedings relating to such claim;
 
provided, however, that Employer shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses.  Without limiting the foregoing provisions of this Section
9(f), Employer shall control all proceedings taken in connection with the
contest of any claim contemplated by this Section 9(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that Executive may participate therein at his own cost and expense) and
may, at its option, either direct Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as Employer
shall determine; provided, however, that if Employer directs Executive to pay
the tax claimed and sue for a refund, Employer shall advance the amount of such
payment to Executive on an interest-free basis and shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance; and provided further, however, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, Employer’s control of any such
contested claim shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the IRS or any other
taxing authority.
 
(g) If, after the receipt by Executive of an amount advanced by Employer
pursuant to Section 9(f), Executive receives any refund with respect to such
claim, Executive shall (subject to Employer’s complying with the requirements of
Section 9(f)) promptly pay Employer the amount of such refund (together with any
interest paid or credited thereon after any taxes applicable thereto).  If,
after the receipt by Executive of an amount advanced by Employer pursuant to
Section 9(f), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and Employer does not notify Executive in
writing of its intent to contest such denial or refund prior to the expiration
of 30 calendar days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of any such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid by to Executive pursuant to this Section 9.
 
SECTION 10. Nonsolicitation and Confidential Information.
 
(a) Nonsolicitation.  Executive hereby covenants and agrees that, at all times
during the period of his employment and during the period of one year
immediately following termination for any reason (unless such termination occurs
after a Change in Control), Executive shall not, without the prior written
consent of the Board:
 
(i) solicit or take any action to willfully and intentionally cause the
solicitation of any person who as of that date is a client or customer of Parent
or the Company or any of their subsidiaries (“Client”) to transact any business
with a Competitive Enterprise (as hereinafter defined) or discontinue business,
in whole or in part with Parent or the Company;
 
(ii) willfully or intentionally interfere with or damage any relationship
between a Client and Parent or the Company; or
 
(iii) solicit any person employed at that time by Parent, the Company or any of
their subsidiaries to apply for or accept employment with a Competitive
Enterprise or otherwise encourage or entice such person to leave his position
with Parent, the Company or any of their subsidiaries.
 
For purposes of this Agreement, the term “Competitive Enterprise” shall mean any
business which is in competition with a business engaged in by Parent, the
Company or any of its subsidiaries or affiliates in any state of the United
States or in any foreign country in which any of them are engaged in business at
the time of such termination of employment for as long as they carry on a
business therein.  Notwithstanding the foregoing, Executive shall not be
prohibited from owning less than five percent of any publicly traded
corporation.  It is the intention of the parties hereto that the restrictions
contained in this Section 10(a) be enforceable to the fullest extent permitted
by applicable law.  Therefore, to the extent any court of competent jurisdiction
shall determine that any portion of the foregoing restrictions is excessive,
such provision shall not be entirely void, but rather shall be limited or
revised only to the extent necessary to make it enforceable.  Specifically, if
any court of competent jurisdiction should hold that any portion of the
foregoing description is overly broad as to one or more states of the United
States or one or more foreign jurisdictions, then that state or states or
foreign jurisdiction or jurisdictions shall be eliminated from the territory to
which the restrictions of clause (i) of this Section 10(a) applies and the
restrictions shall remain applicable in all other states of the United States
and foreign jurisdictions.
 
(b) Confidential Information.  Executive agrees to keep secret and retain in the
strictest confidence all confidential matters which relate to Parent, the
Company, its subsidiaries and affiliates, including, without limitation,
customer lists, client lists, trade secrets, pricing policies and other business
affairs of Parent, the Company, its subsidiaries and affiliates learned by him
from Parent, the Company or any such subsidiary or affiliate or otherwise before
or after the Effective Date, and not to disclose any such confidential matter to
anyone outside Parent, the Company or any of its subsidiaries or affiliates,
whether during or after his period of service with the Company, except (i) as
such disclosure may be required or appropriate in connection with his work as an
employee of the Company or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of Parent or
the Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information.  Executive agrees to give Parent and the Company
advance written notice of any disclosure pursuant to clause (ii) of the
preceding sentence and to cooperate with any efforts by Parent or the Company to
limit the extent of such disclosure.  Upon request by Parent or the Company,
Executive agrees to deliver promptly to Parent or the Company upon termination
of his services for the Company, or at any time thereafter as Parent or the
Company may request, all Parent, Company, subsidiary or affiliate memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to Parent or the Company’s
or any subsidiary’s or affiliate’s business and all property of Parent or the
Company or any subsidiary or affiliate associated therewith, which he may then
possess or have under his direct control, other than personal notes, diaries,
rolodexes and correspondence.
 
(c) Remedy.  Should Executive engage in or perform, either directly or
indirectly, any of the acts prohibited by Section 10(a) or (b) , it is agreed
that Parent and the Company shall be entitled to full injunctive relief, to be
issued by any competent court of equity, enjoining and restraining Executive and
each and every other person, firm, organization, association, or corporation
concerned therein, from the continuance of such violative acts.  The foregoing
remedy available to Parent and the Company shall not be deemed to limit or
prevent the exercise by Parent or the Company of any or all further rights and
remedies which may be available to Parent or the Company hereunder or at law or
in equity.
 
SECTION 11. Notices.  Any notice or communication given by either party hereto
to the other shall be in writing and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
following addresses:
 
If to the Company:


E.ON U.S. LLC
220 West Main Street
Louisville, KY 40202-1377
Attention:  General Counsel


If to Executive:


Victor A. Staffieri
220 West Main Street
Louisville, KY 40202




Any notice shall be deemed given when actually delivered to such address, or two
days after such notice has been mailed or sent by Federal Express, whichever
comes earliest.  Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.
 
SECTION 12. Section 409A.
 
(a) In General.  This Agreement is intended to meet the requirements of Section
409A(a) of the Code (“Section 409A”), with respect to amounts subject to Section
409A, and shall be interpreted and construed consistent with that intent and,
furthermore, it is intended that, with respect to any right to a payment or
benefit (or portion thereof) that does not otherwise provide for a deferral of
compensation within the meaning of Section 409A, including, without limitation,
as applicable, the Severance Payment and other payments and benefits under
Section 7, the Agreement does not so provide.  For purposes of this Agreement,
all rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments or benefits to the fullest extent allowed
under Section 409A.
 
(b) Reimbursements.  Except as expressly provided otherwise herein, no
reimbursement payable to Executive or his dependents or beneficiaries pursuant
to any provisions of this Agreement or pursuant to any plan or arrangement of
Employer shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred.  No such expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, except, in each case, to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” as defined in Section 409A.  The right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for any other benefits.
 
(c) Six-Month Delay.  Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of Section
409A, Executive shall not be entitled to any payments or benefits the right to
which provides for a deferral of compensation within the meaning of Section
409A, and with respect to which the payment or provision is triggered by
termination of employment (whether such payments or benefits are provided under
this Agreement or under any other plan, program or arrangement of employer),
including as a result of Disability, until the earlier of (i) the first business
day occurring on or after the date that is six months following Executive’s
“separation from service” as defined in Section 409A for any reason other than
death and (ii) Executive’s date of death, and such payments or benefits that, if
not for the six-month delay described in this Section 12(c), would be due and
payable prior to such date shall be made or provided on such date.
 
SECTION 13. Miscellaneous.
 
(a) Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and their affiliates and related parties and supersedes all prior
agreements, understandings and arrangements, oral or written, between such
persons with respect to the subject matter of the Agreement, including, without
limitation the Employment and Severance Agreement dated as of February 25, 2000,
as amended, between Executive, LG&E Energy Corporation and Powergen, plc.
 
(b) Fees and Expenses.  Employer shall pay legal fees and related expenses
(including the cost of experts, evidence and counsel) incurred by Executive
involving (a) Executive’s termination of employment (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination of
employment), or (b) Executive seeking to obtain or enforce any right or benefit
provided by this Agreement.
 
(c) Successors; Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of Parent, the Company, their successors and assigns and,
at the time of any such succession or assignment, Parent or the Company (as
applicable) shall require any successor or assign to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that Parent
or the Company would be required to perform it if no such succession or
assignment had taken place.  The terms “Parent” and “the Company” as used herein
shall include such successors and assigns.  The term “successors and assigns” as
used herein shall mean a corporation or other entity acquiring ownership,
directly or indirectly, of all or substantially all the assets and business of
Company whether by operation of law or otherwise.  Neither this Agreement nor
any right or interest hereunder shall be assignable or transferable by
Executive, his beneficiaries or legal representatives, except by will or by the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal personal representative.
 
(d) Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by Employer and for which Executive may
qualify, nor shall anything herein limit or reduce such rights as Executive may
have under any other agreements with Parent or Employer, other than as provided
for in Section 12 herein.  Amounts which are vested benefits or which Executive
is otherwise entitled to receive under any plan or program shall be payable in
accordance with such plan or program.
 
(e) Settlement of Claims.  Employer’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which Employer may
have against Executive or others.
 
(f) Amendment; Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  No additional compensation provided under any benefit
or compensation plans to Executive shall be deemed to modify or otherwise affect
the terms of this Agreement or any of Executive’s entitlements hereunder.
 
(g) Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(h) Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
(i) Withholding Taxes.  All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes.
 
(j) Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Kentucky, without
reference to principles of conflicts of law.
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 

 
E.ON U.S. LLC
 
 
 
By:______________________________________
Name:
Title:
 
 
 
 
______________________________________
Victor A. Staffieri

 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Automobile
Country Club
Financial Planning
Tax Preparation
Company Paid Reserved Parking
Executive Physical Examination
Supplemental Life Insurance - $2,000,000
Vacation - 5 weeks
Personal Use of Company Jet
E.ON US LLC Savings Plan
E.ON US LLC Nonqualified Savings Plan
E.ON US LLC Retirement Plan
E.ON US LLC Supplemental Executive Retirement Plan

